Citation Nr: 0002935	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

Entitlement to service connection for headaches.

Entitlement to service connection for a low back disorder.

Entitlement to a higher rating for residuals of surgical 
removal of a neuroma in the left ear with loss of hearing, 
initially assigned a 10 percent evaluation, effective from 
January 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1985 to January 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO rating decision that denied service 
connection for headaches and a back condition, and granted 
service connection for residuals of surgical removal of a 
neuroma in the left ear with loss of hearing and assigned a 
10 percent evaluation for this condition, effective from 
January 1995.

The veteran was scheduled to give testimony concerning his 
claims at a November 1999 hearing at the Board, but he failed 
to report.  He has not explained his absence or requested 
that his hearing be rescheduled.  Therefore, the Board deems 
his request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.702(d) (1999).

The issues of entitlement to service connection for headaches 
and a higher rating for residuals of surgical removal of a 
neuroma in the left ear with loss of hearing, initially 
assigned a 10 percent evaluation from January 1995, will be 
addressed in the REMAND following the ORDER portion of this 
decision.


FINDINGS OF FACT

1.  A low back condition was treated in service and the 
veteran had complaints of low back pain at the time of his 
discharge from service.

2.  The veteran has had continuous complaints of low back 
pain since separation from service.



CONCLUSION OF LAW


The claim of entitlement to service connection for a low back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  


Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records show that the veteran was treated for 
musculoskeletal low back pain in June 1994 and that he had 
complaints of back pain at the time of medical examinations 
in April 1989 and November 1994.  In January 1995, the month 
of his discharge from service, he submitted an application 
for a low back disorder and he has continued to complained of 
such a disorder.  Under the circumstances in this case, the 
Board finds that the veteran's claim for service connection 
for a low back disorder is plausible.


ORDER

The claim for service connection for a low back disorder is 
well grounded; to this extent only, the appeal is granted, 
subject to the further development directed below.


REMAND

Because the claim of entitlement to service connection for a 
low back disability is well grounded, VA has a duty to assist 
the veteran in veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The duty to 
assist the veteran includes providing him with a medical 
examination to determine whether he currently has a chronic 
low back disability and to obtain an opinion as to the 
etiology of any low back condition found.  Horowitz v. Brown, 
5 Vet. App. 217 (1993).

The March 1995 RO rating decision denied service connection 
for headaches and the veteran submitted a timely notice of 
disagreement (NOD) with that determination in June 1995.  A 
review of the record does not show that this issue has been 
made the subject of a statement of the case (SOC), and it 
should be.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board may not 
address this issue until the veteran has been sent 
a statement of the case and "perfected" an appeal of this 
issue by the timely submission of a substantive appeal or 
equivalent statement (e.g., a VA Form 9).  38 C.F.R. § 20.200 
(1999); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In the above-noted notice of disagreement, the veteran 
maintains that the residuals of surgical removal of a neuroma 
from the left ear include a symptomatic scar, including 
disfigurement.  The veteran underwent a VA scar examination 
in July 1995 that showed a scar in the left ear area, but the 
report of that examination does not include sufficient 
findings for the Board to adjudicate the severity of this 
scar.  Under the circumstances, the veteran should be 
scheduled for another VA scar examination in order to obtain 
sufficient findings to evaluate the severity of this scar.

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation to determine the nature 
and extent of any low back condition, and 
to obtain an opinion as to the etiology 
of any low back disorder found.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The claims folder should be made 
available to the physician and reviewed 
prior to the examination.

2.  The veteran should be scheduled for a 
VA scar (skin) examination to determine 
the severity of the scar in the left ear 
area.  All indicated studies, including 
color photographs of the scar, should be 
obtained.  All clinical findings should 
be reported in detail.  The claims folder 
should be made available to the examiner 
and reviewed prior to the examination.

3.  After the above development, the RO 
should review the claims for service 
connection for a low back disorder and 
for a higher rating for residuals of 
surgical removal of a neuroma of the left 
ear with hearing loss.  The review of the 
increased rating issue should include 
consideration of the veteran's possible 
entitlement to a separate evaluation for 
residual scarring from the surgical 
removal of the neuroma of the left ear, 
and should include consideration of the 
possibility of assigning a 
"staged rating" in accordance with the 
Court's holding in Fenderson v. West, 12 
Vet. App. 119 (1999).  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case (SSOC) 
should be sent to him and his 
representative.  The supplemental 
statement of the case should include the 
issue of entitlement to service 
connection for headaches, and the veteran 
and his representative should be notified 
that, to "perfect" an appeal on this 
issue, he must thereafter submit a timely 
substantive appeal or equivalent 
statement (e.g., a VA Form 9).  38 C.F.R. 
§ 20.302 (1999).  The veteran and his 
representative should be provided an 
opportunity to respond to the 
supplemental statement of the case 
before the file is returned to the Board 
for further appellate consideration of 
all issues that he perfected a timely 
appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

 



